Order pursuant to article 78 of the Civil Practice Act to provide for the inspection of the stock book of a foreign corporation unanimously modified, on the law, on the facts, and in the exercise of discretion, to delete therefrom the direction taxing the Referee’s fee as a cost in favor of petitioner and the order is otherwise affirmed, without costs to either party. In the absence of unequivocal evidence of consent to a private reference, and the taxation of costs therefor, there is no warrant to impose the costs of the reference on respondent-appellant. Moreover, the use of a private reference in such eases as this is to be discouraged. (Matter of Wilder v. Straus-Duparquet, 5 A D 2d 1.) The remainder of the issues have largely become moot as a result of the proceedings in West Virginia and the stipulation in open court on the submission of the appeal that respondent-appellant would make available to petitioner-respondent the stock book or stock list as may be necessary for use in connection with the next annual meeting of the stockholders. Concur — Botein, P. J., Breitel, McNally, Stevens and Noonan, JJ.